Citation Nr: 0739023	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-35 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUES

1.  Entitlement to service connection for hepatitis. 

2.  Entitlement to service connection for a chronic skin 
disorder of the feet. 




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty 
September 1966 to September 1969.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision by the Honolulu Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In his October 2005 
Substantive Appeal, the veteran specifically limited his 
appeal to the issues as stated in the previous page. 


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam, and 
exposure to Agent Orange is presumed

2.  Athlete's foot, jungle rot, tinea pedis and hepatitis are 
not designated diseases associated with exposure to 
herbicides.

3.  A chronic skin disorder of the feet was not manifested in 
service and there is no competent evidence of record linking 
the veteran's current skin disorder to service or to Agent 
Orange exposure therein.  An isolated inservice treatment of 
a heat rash with foot pustules apparently resolved.

4.  No continuing skin disorder of the feet was clinically 
shown during service or for many years thereafter.  A skin 
disorder of the feet related to Agent Orange exposure has not 
been clinically established.

5.  The veteran does not have a current hepatitis disability. 


CONCLUSIONS OF LAW

1.  Service connection for hepatitis is not warranted. 38 
U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307 (2007).

2.  Service connection for a chronic skin disorder of the 
feet is not warranted. 38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant in November 2003 (prior to the 
initial AOJ decision in this matter), and January 2006 that 
fully addressed all four notice elements and was sent.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  While the November 
2003 letter did not advise the veteran verbatim to submit 
everything he had pertinent to his claim, it explained the 
type of evidence necessary to substantiate his claim and 
asked him to submit any such evidence.  This was equivalent 
to advising him to submit everything in his possession 
pertinent to the claim.  

While the veteran did not receive timely notice regarding the 
rating of hepatitis or a chronic skin disorder of the feet or 
effective dates of award (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490-91 (2006)), the decision below denies 
(and does not grant) service connection; neither the rating 
of a disability nor the effective date of an award is a 
matter for consideration.  Hence, he is not prejudiced by any 
notice timing defect.  Finally, it is not alleged that notice 
in this case was less than adequate.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As to the duty to assist, the RO obtained the veteran's 
service medical and personnel records.  In addition, the RO 
has obtained VA examination reports and medical records from 
Kaiser Permanente.

According to VA regulations, in the case of claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim. See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(d).

Here a VA examination was provided for the veteran's 
hepatitis claim.  In regards to the skin disorder of the feet 
claim, although service medical records show treatment for 
heat rash with foot pustules in August 1968, his August 1969 
separation examination was negative for heat rash or any 
other skin disorder, and there is no competent evidence of 
record that indicates any current skin disorder of the foot 
was in any way related to service or any incident of service, 
including treatment in August 1968.  There is, therefore, no 
duty to provide an examination or medial opinion for the 
veteran's skin disorder of the foot claim.  Id.; see McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 
512 (2004).

As VA as fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran. 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Factual Background

Service medical records showed treatment for heat rash with 
foot pustules in August 1968.  Hospital records indicated 
that the veteran was admitted and treated for infectious 
hepatitis from May to June 1967.  He was treated and 
improved.  The August 1969 separation examination was 
negative for any complaints, treatment, or findings regarding 
a skin disorder or hepatitis.  On August 1969 report of 
medical history, the veteran indicated "no" for skin 
diseases, or stomach, liver, or intestinal trouble.  Service 
personnel records and the veteran's DD Form 214 showed that 
he served in Vietnam.  

Post service medical records from Kaiser Permanente included 
a February 1988 treatment record for chronic tinea pedis.  It 
was noted that for the past six to eight months, the veteran 
had a rash on his body and lower extremities that was 
aggravated by bathing or sweating.  He was treated for six 
months without any appreciable benefit.  In September 1989, 
he was seen for a rash all over his body.  

Along with his August 2003 application for benefits, the 
veteran submitted a statement that reported that he had 
questionable hepatitis C with possible unknown liver damage 
and the inability to donate blood.  He indicated that while 
he was serving in Vietnam, he had an infection in his feet 
and groin area.  He stated that the infection currently 
existed.   He indicated that he was unable to take medication 
to control his fungus infection due to the possibility of 
creating more liver damage.   

A January 2004 statement from the veteran's brother indicated 
that during service, the veteran was hospitalized for 
hepatitis, his feet were "rotten," and his groin area was 
raw.  

In an August 2004 statement, the veteran stated that he 
believed that Agent Orange caused his illnesses.  

On August 2005 VA examination report, the veteran had a 
history of serving in Vietnam.  He was hospitalized for 
approximately two months for yellow jaundice and hepatitis.  
He did not remember drinking uncertain water or uncertain 
food.  After two months of hospitalization and treatment, he 
was sent back to Vietnam.  In the 70's, the veteran tried to 
donate blood, but was denied since he had a history of 
hepatitis in the past.  He denied any blood transfusions, 
tattoos, intravenous drug use, or high risk sexual behavior.  
He had an alcohol history of a 12-pack per week.  Laboratory 
testing in May 2004, revealed a negative hepatitis C 
antibody, a negative hepatitis B core antibody, and liver 
function tests were within normal limits.  A hepatitis 
antibody total was positive.  An objective examination 
revealed that his extremities were without edema and there 
was no obvious skin rash present.  The assessment indicated 
that the veteran had no high risk behaviors for hepatitis C 
or B.  He did have high risk behaviors for hepatitis A, which 
was confirmed on laboratory serum evaluation.  The examiner 
found that hepatitis A antibody total was positive, which was 
indicative of a past hepatitis A disease/infection.  The 
examiner commented that the veteran's hepatitis C antibody 
was negative and a hepatitis B core antibody was negative, 
which made it unlikely that he ever had hepatitis B or C.  
Therefore, it was likely that the veteran did have a 
hepatitis A infection while he was in service in Vietnam, 
which was treated and resolved without recurrences.  


III.  Criteria 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service. 38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307, 3.309(e).  The enumerated diseases are 
chloracne or other acneform diseases; Type II diabetes; Non- 
Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; respiratory cancers; and 
certain types of soft-tissue sarcoma.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.  Veterans 
who, during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence of non-
exposure. 38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders which are not 
enumerated by regulation. See 64 Fed. Reg. 59232, 59236-37 
(1999).

The United States Court of Appeals for the Federal Circuit 
has held that if a claimed disorder is not included as a 
presumptive disorder, then direct service connection may be 
established by evidence demonstrating that the disease was in 
fact "incurred" during service.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection. Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The United States Court of Appeals for 
Veterans Claims has consistently held that, under the law 
cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

IV.  Analysis

The main argument advanced by the veteran is that he has a 
chronic skin disorder of the feet and hepatitis due to his 
exposure to Agent Orange.  The Board acknowledges that the 
veteran served in Vietnam and that, therefore, it is conceded 
that he was exposed to Agent Orange.  However, athlete's 
foot, jungle rot, tinea pedis, or hepatitis are not among the 
diseases for which there exists a presumption of service 
incurrence due to herbicide exposure. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  
Moreover, the veteran does not present medical evidence which 
otherwise delineates a direct, causal relationship between 
herbicide exposure and the onset of athlete's foot/jungle rot 
or hepatitis. 38 C.F.R. § 3.307(e) (2006); see also Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994) (the United States Court 
of Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation).
 
Here, there is no question that the veteran's service medical 
records showed that he was treated for infectious hepatitis 
in service.  The Court has held that Congress specifically 
limited entitlement to service connected benefits to cases 
where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer, supra.  The Board finds no proof of a current 
hepatitis disability.  The veteran claims that as a result of 
having infectious hepatitis in service he has unknown liver 
damage, however, April 2004 laboratory testing showed that 
his liver function tests were within normal limits.  The 
laboratory results also revealed that his hepatitis C 
antibody and hepatitis B core were negative, which made it 
unlikely that he ever had hepatitis B or C.  He had a 
positive hepatitis A antibody total, which was indicative of 
having hepatitis A disease/infection in the past.  (See 
August 2005 VA examination report).  On August 2005 VA 
examination, the examiner found that the veteran likely had 
hepatitis A in service; however, it was treated and resolved 
without recurrences.  There is no medical evidence to the 
contrary.  Although there is no evidence that the veteran 
currently has hepatitis A, B, or C, he claims that as a 
result of having infectious hepatitis in service he cannot 
donate blood or his organs.    

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions. 38 C.F.R. § 4.1. See 
also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. 
Brown, 7 Vet. App. 439 (1995).  The inability to donate his 
blood or organs is not, in and of itself, an actual 
disability for which VA compensation benefits are payable.  
Therefore, having a past history of infectious hepatitis and 
the current inability to donate his blood or organs is not a 
"disability" for VA compensation benefits purposes, and not a 
"service-connectable" disability entity.

Without competent evidence of a diagnosed disability, service 
connection for the disorder cannot be awarded. See Brammer; 
supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004) (holding that service connection requires a showing of 
current disability); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).

In reaching this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as there is a preponderance of the evidence against the 
veteran's claim, that doctrine does not apply. See 38 U.S.C.A 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

In regards to the chronic skin disorder of the feet claim, 
the Board acknowledges that the veteran was treated for a 
heat rash manifested by foot pustules in August 1968.  This 
appeared to resolve as on the August 1969 examination for 
separation from service, he did not report any history of 
skin disorders or foot trouble.  The physical examination 
also revealed no evidence of skin or foot disorders.

Following the veteran's discharge from service, the veteran 
was diagnosed with chronic tinea pedis in February 1988, more 
than 18 years post-service.  The record noted that the 
veteran had a rash on his body and extremities for about 6 to 
8 months, in which treatment provided him with no appreciable 
benefit.  No obvious skin rash was found on the extremities 
during the August 2005 VA examination.  Even assuming 
arguendo that the veteran has a current skin disorder of the 
feet (diagnosed in 1988 as chronic tinea pedis), it is 
significant that no competent evidence is presented either in 
the form of medical finding or opinion that there is a nexus 
between the currently shown disability and the veteran's 
period of military service or any event thereof.  As 
previously mentioned separation examination was negative for 
any findings relating to a skin disorder of the feet.  
Moreover, to the extent that the veteran is now contending 
that he had problems continually after service, his 
contentions are outweighed by the negative post-service 
medical evidence.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].

While the veteran indicates that he has a current chronic 
skin disorder of the feet that originated in service or is 
the result of his period of military service, he is not shown 
to be in possession of the necessary medical background or 
training so as to render competent his opinions as to medical 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  His contentions are otherwise 
uncorroborated.

Inasmuch as there is a preponderance of the evidence against 
the veteran's claim of entitlement to service connection for 
skin disorder of the feet, his claim for service connection 
therefore must be denied.  As there is a preponderance of the 
evidence against the veteran's claim, the benefit of the 
doubt doctrine is not for application. 38 U.S.C.A. § 5107(b); 
see also, generally Gilbert, supra. 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for hepatitis is denied. 

Service connection for a chronic skin disorder of the feet is 
denied.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


